COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-190-CV
  
   
DOUGLAS GOADE                                                                 APPELLANT
  
V.
   
T.J. 
LAMBRECHT CONSTRUCTION, INC.                                    APPELLEE
 
  
----------
FROM 
THE 17TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
June 22, 2005, we notified appellant that his brief had not been filed as 
required by rule 38.6(a).  TEX. R. APP. P. 38.6(a).  We stated we would dismiss 
the appeal for want of prosecution unless appellant or any party desiring to 
continue this appeal filed with the court within ten days a response showing 
grounds for continuing the appeal.  See TEX. R. APP. 
P. 38.8(a)(1).  We have not received any response.
        Because 
appellant’s brief has not been filed, we dismiss the appeal for want of 
prosecution.  See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
    
                                                                           PER 
CURIAM
 
 
 
PANEL 
D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: 
July 21, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.